Citation Nr: 1820529	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to service-connected diabetes insipidus.

2.  Entitlement to an increased rating for psychogenic polydipsia, currently rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1992, with additional Army National Guard service thereafter. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for an eye disability and continued the Veteran's 40 percent disability rating for psychogenic polydipsia. 

In September 2013, the Veteran and his spouse testified before a now retired Veterans Law Judge (VLJ) at the RO in Seattle, Washington.  He was advised of the retirement and selected to have a second hearing, which was conducted by the undersigned in January 2018 at the RO in Seattle, Washington.  Copies of both transcripts are of record.

The appeal was remanded in October 2013 and December 2014 for additional development and in August 2015 to afford the Veteran a second hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)



REMAND

In brief, this matter was most recently substantively remanded in December 2014 to provide the Veteran with VA examinations and opinions regarding his claims.  The Board indicated that the Veteran had failed to attend his previously scheduled December 2013 VA eye examination.  To that end, on remand, the Board specified that an additional eye examination was only to be afforded if the Veteran provided good cause for his failure to appear.  A VA examination for his psychogenic polydipsia was to be provided, notwithstanding a determination of good cause.

Upon closer inspection of the record the Board now finds that the Veteran provided VA with notice of good cause prior to "failing to appear" for his December 2013 VA examinations.  Namely, prior to his VA examinations, the Veteran contacted the RO by telephone and reported being unable to attend his examinations due to conflicts with work.  See December 5, 2013 Report of General Information VA Form 27-0820.  He also specifically requested that both examinations be rescheduled and provided a list of dates for which he would be available for examination.  

That said, the record is negative for any action taken by the AOJ to assist with rescheduling the Veteran's examinations.  To the contrary, the record gives strong indication that the Veteran was never provided an additional opportunity to undergo examination.  Specifically, in April 2015 email correspondence a Compensation and Pension Services Representative contacted the RO requesting clarification regarding whether the Veteran was to be scheduled for an examination.  In response, the RO indicated that as the record lacked evidence of good cause for failing to appear for his December 2013 examinations, the matter would be decided on the record without need for scheduling examination.  Id. 

In addition, although an April 2015 Supplemental Statement of the Case indicates the Veteran refused examination on February 10, 2015, the record is negative for any verification of an examination being schedule on that date.  See April 2015 VA 21-2507a Request for Physical Examination.  The Veteran denied refusing examination on January 2018 Board Hearing.

In light of the aforementioned, the Board finds that the Veteran must be afforded new VA examinations.  The Veteran did provide notice of good cause for his inability to attend his 2013 VA examinations.  He has also repeatedly asserted worsening of his psychogenic polydipsia since his most recent examination in March 2009.  See December 2010 VAMC Treatment Records, November 2012 VA Form 9, April 2015 Correspondence, and Board Hearing Transcripts.  He testified as to having urinary incontinence to the extent that he had to travel with a special bag to relieve himself in addition to frequently having to change absorbent undergarments.  There remains no opinion addressing the nature and etiology of the Veteran's eye disabilities.  In sum, the record lacks sufficient evidence upon which to decide the claims, thus a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to address the nature and etiology of his claimed eye disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

a. Identify all disabilities of the eyes including cataracts.  

b. For any eye disability, to specifically include cataracts, the examiner should state whether it is as likely as not that the disability had its onset in service or is otherwise etiologically related to the Veteran's active service.  

c. For any eye disability, to specifically include cataracts, the examiner should state whether it is as likely as not that the disability was caused or aggravated by his service-connected diabetes insipidus.  

2. Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional. The claim file must be furnished to the examiner for review in connection with the examination. Examination findings must be reported to allow for application of VA rating criteria for psychogenic polydipsia.  Such should include a discussion whether the Veteran's symptoms require the use of absorbent materials and, if so, how often the Veteran must change them per day.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4. Finally, readjudicate the claims.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




